Rugg, C. J.
This is an action on a policy of health and accident insurance. There was evidence tending to show that the plaintiff was taken ill on October 9, 1909. A certificate of an attending physician states that on December 16, 1910, he still was unable to do any work.
It was a condition of the policy that “F. Failure to make any payment on or before the date when the same is due shall terminate this Policy. . . . J. Cancellation. — This policy shall terminate and cease to be in force upon failure to pay a premium when due.” *342The provision as to payments was, “Regular Payments. $1.00 Monthly Commencing December 1, 1906.” Another provision was, “Notice of regular payments stipulated hereon is hereby expressly waived. Failure to comply with all of the agreements, provisions and conditions of this policy shall invalidate all claims hereunder.” There was evidence that all premiums were paid up to December 1, 1909, and that none were paid after that date. This provision as to payments is valid and not unusual in contracts of this sort. Dolan v. Court Good Samaritan, 128 Mass. 437. When the payment due on January 1,1910, was not made, then the policy became cancelled according to its own terms without any further' act. It is a self executing provision. No claim can be made to benefits which otherwise might have accrued after the date of the avoidance of the policy in that way. Kidder v. United Order of the Golden Cross, 192 Mass. 326, 336. O’Toole v. Jennings, 219 Mass. 105. There is nothing in the terms of the policy or in the circumstances disclosed to warrant an inference that the definite and explicit words as to cancellation for non-payment of premiums are not to be given their ordinary signification. The fact that illness had begun before the payment was due does not excuse payment. There can be no successful contention that this condition was waived because of the illness. All liability after the first month has been contested by the insurer. There is no liability .after January 1, 1910.
The jury found that the period for which the plaintiff was entitled to recover ended on October 18, 1910. The policy provided :that “proof ... of any sickness for which claim can be made, must be furnished to the Company . . . within thirty days from the. date ... of the termination of disability.” Such proof was filed with the company on January 2, 1911. It is contended that this was not a compliance with the policy and that the plaintiff’s .claim thereby is forfeited. The policy provides for two different sick benefits, one, “Benefit No. 6,” a “Sickness Indemnity” payable: when the “insured by reason of sickness is necessarily and continuously confined within the house,” and the other, “Benefit No. 7,” “Non-Confining Sickness Indemnity,” payable when “the insured shall be wholly and continuously disabled from performing every duty pertaining to any business or occupation.” The equivalent of “disability” occurs in this clause and not in “Bene*343fit No. 6 ” under which the plaintiff’s claim arises. While the policy is not very clear in this regard, it does not require the proof to be made within thirty days after the end of the period for which the sick benefit is claimed. Apparently there is no requirement as to the time of making proof applicable expressly to Benefit No. 6. But the time for proof as to both sick benefits is the same, namely: within thirty days after the “termination of disability.” Looking to the policy for a definition of the meaning of these words, it is found in Benefit No. 7 as quoted above. While this sometimes may be inconvenient and prolong unduly the adjustment of claims, yet it seems to be the reasonable construction of the policy. It follows that it could not be ruled as matter of law that the proof must be furnished within thirty days after the termination of the time for which the plaintiff was entitled to indemnity. The defendant’s eighth request for ruling was denied rightly.
The ground for recovery of “Benefit No. 6,” which the plaintiff claims, is stated in the policy to be that “the insured by reason of sickness is necessarily and continuously confined within the house.” This clause was embodied in its exact words in a request for instructions. The denial of this request was error. A policy of insurance is a written contract. Its terms are to be given a reasonable construction. Each party is entitled to have the contract interpreted according to the words used, and not stretched to include gratuities to one whose misfortune may excite sympathy. A stipulation that there can be no recovery, except for a period while the insured is continuously confined within the house, is a reasonable one. It is for the parties to decide whether they want that kind of insurance. Presumably, the rate charged was based on the unlikelihood of such sickness continuing for a long period as compared with a simple disability sickness. The contrast between a benefit payable for a sickness which confines the insured continuously within the house, and one which merely disables him from all business or employment, is distinctly made in the policy at bar and a different rate of benefit is payable for each kind of sickness. It is an elementary rule in the interpretation of contracts that whenever reasonably practicable every word shall be given effect. It must be presumed that words have been employed for the purpose of expressing the intent of the parties. The word “con*344tinuously” in its common and accepted significance means uninterruptedly, an unbroken sequence, without intermission or cessation, without intervening time. While it should not be given a constricted interpretation as applied to the subject matter, so as to exclude for example a transfer of a person seriously ill from his house to a hospital and back again or other imperative removals, it cannot be extended to include frequent changes from one house to another. Such a policy of insurance as that here in controversy means that its benefit is payable only to an insured suffering from such serious malady that he is not able to break his confinement to the house with journeys of any substantial character outside its confines., It is too plain for discussion that one cannot be “continuously confined within the house” and at the same time take a trip to Italy. “Within the house” naturally means one house in the absence of some exigency, especially when construed with the next clause, which requires that the insured be “therein regularly visited by a legally qualified physician.” It is difficult to see how an insured who, as did the plaintiff, remained two weeks in his own house, then went in a carriage to his sister’s house in Roxbury where he stayed two weeks, and thereafter was three weeks in the city hospital, three or four weeks in a different hospital, and then, after another period at home, went to Medford, a city several miles north of Boston, for two weeks, and thereafter was at still another hospital in the south of Boston, can be said with any due regard to the meaning of words to have been “continuously confined within the house, and . . . therein regularly visited” by a physician. The widest extension of which these words seem susceptible hardly can include such frequent interruptions of the continuity of confinement within the house. The contrast made by this policy between “Benefit No. 6” and “Benefit No. 7,” the one for continuous confinement in the house and the other for business disability, cannot be ignored nor construed away. Doubtless, as to the meaning of obscure or equivocal words or phrases, the presumption is against the insurer, by whom the contract is drawn. McAllister v. New England Mutual Life Ins. Co. 101 Mass. 558, 561. Ferguson v. Union Mutual Life Ins. Co. 187 Mass. 8, 14. But that principle does not apply where the words are so plain that there is no room for construction. Sawyer v. Masonic Protective Association, 75 *345N. H. 276, explaining Scales v. Masonic Protective Association, 70 N. H. 490. Bishop v. United States Casualty Co. 99 App. Div. (N. Y.) 530. Bruzas v. Peerless Casualty Co. 111 Maine, 308. Considerable liberality of construction has been given to the words “confinement to the house,” as used in health insurance contracts, although some decisions have gone rather far in applying these words. See cases collected in Ann. Cas. 1915 A 260. But those words are more favorable to the insured than those employed in the present policy. The defendant’s requests for instructions numbered 5, 6 and 7 should have been granted in substance.
The plaintiff signed two releases of all claims under the policy, one attached to a draft for $50 and the other a separate instrument. He testified that an agent of the defendant, after some discussion about settlement, said to him: “‘Here is a draft; that is for money that you have got to have. . . . That is the receipt I must return to the company, but this receipt goes without the filling. . . . That is a draft for money that is coming to you, and sign up here. . . . That is the receipt that I must return to the company, that you received the money. . . . Sign here;’” and that the receipts were not read to him. The plaintiff contended in substance that this was a payment of the first month’s instalment of the sick benefit, and that he was induced by the false representations of the agent to sign the releases without reading them or knowing their contents. The plaintiff kept the draft with the release attached several days, and then collected it. That is a strong argument as to the fact of knowledge by the plaintiff. The case is close upon this point, but we incline to the opinion that it cannot quite be said as matter of law that a representation that a paper is a receipt, when in truth it is a release under seal, may not have been found to have been a material false representation. Freedley v. French, 154 Mass. 339. McNamara v. Boston Elevated Railway, 197 Mass. 383. Barry v. Mutual Life Ins. Co. 211 Mass. 306, 310.
The plaintiff was not obliged to tender to the defendant the $50 paid him when the release was signed. That might be treated as a payment ón account. Bliss v. New York Central & Hudson River Railroad, 160 Mass. 447.
The result is that the answer to the first question cannot be pronounced erroneous in law. It is an issue quite separate and *346distinct from the other, and it appears that the error which vitiates the answer to the other question could not in reason have affected this one. Hence it may stand. Simmons v. Fish, 210 Mass. 563, 568. Burke v. Hodge, 211 Mass. 156, 164. Norfolk Southern Railroad v. Ferebee, 238 U. S. 269, 274.
But there was such error in the refusal to give appropriate requests for instructions, that the answer to the second question must be set aside and a new trial had.

So ordered.